DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species III, including claims 1-3, 8-13, 16, and 17 in the reply filed on 11/24/2021 is acknowledged.
Claims 4-7, 14, 15, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
JUMBO CASE - The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “G1” and “G2” have been used to designate both points in time and 
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a rotator member, a heating member, an opposed member in claims 1 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the energization state of the second heat generating unit in the first heat generation state.  Claim 2 recites inter alia, “the heating member is configured to be brought into the first heat generation state by energizing the first heat generating unit, and into the second heat generation state by energizing the first heat generating unit and the second heat generating unit” omits that only the first heat generating unit is energized during the first heat generation state, as described in the Specification (see page 44, last paragraph).  Therefore, the recitation in question could be interpreted to include a case wherein the second heat generating unit is also energized, which is not in scope with the disclosure. Claims 3 and 9-12 are rejected per their dependence on claim 2.
Claim 8, 9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 8 recites the limitation “a center positions of the plurality of resistive heat generators” is unclear.  Is this a center position of each/respective resistive heat generator or a center position of the plurality of resistive heat generators? As best construed, the specification describes a center position of respective resistive heat generators (see center position AA in Fig.43).
Claims 9 and 10 recite the limitation "the resistive heat generator" in the second line.  There is insufficient antecedent basis for this limitation in the claims.  It is not clear to which resistive heat generator within the scope of claim 2 the limitation refers to. For the purpose of examination over prior art this limitation is interpreted as any construed resistive heat generator.
Claim 11 recites the limitation, “a plurality of resistive heat generators” in the second line.  It is unclear if the previously recited at least one resistive heat generator of the first heat generating unit and resistive heat generators of the second heat generating unit are part or not of the plurality of resistive heat generators.  Additionally, in the recitation “the heating member has an overlapping part in which the resistive heat generators overlap in the conveying direction of the plurality of recording media”, the limitation the resistive heat generators lacks sufficient antecedent basis.  As best construed, the claimed plurality is no more than the combination of the at least one resistive heat generator of the first heat generating unit and resistive heat generators of the second heat generating unit. In which case, the recitation “an overlapping part in which the resistive heat generators overlap in the conveying direction of the plurality of recording media” requires (all) the resistive heat generators to overlap, which is not in scope with the specification.  For the purpose of examination over prior art this limitation is interpreted as “the heating member has an overlapping part in which adjacent resistive heat generators overlap in the conveying direction of the plurality of recording media”. 
In Claim 12, for similar reasons as in claim 11, the recitation “the heating member has a non-overlapping part in which the resistive heat generators do not overlap in the conveying direction” is unclear.  For the purpose of examination over prior art this limitation is interpreted as “the heating member has a non-overlapping part in which adjacent resistive heat generators do not overlap in the conveying direction”.  Additionally, the limitation “a partial region” is not clearly defined by the claim and the specification does not provide adequate description to ascertain the meets and bound of the claim language.  For the purpose of examination over prior art this limitation is interpreted as this limitation is interpreted as any region in the direction intersecting the conveyance direction where only of the resistive heat generators is disposed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 11, 13 and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0377318 to Iwasaki.

Iwasaki teaches:
Regarding claim 1, an image forming apparatus (100) capable of forming an image on a plurality of recording media (P) having different lengths in a direction intersecting a conveying direction of the plurality of recording media [0036-0037], the image forming apparatus comprising: 
a heating device (fixing device 200) comprising a rotator member (film 202), a heating member (heater 1100) configured to heat the rotator member, and an opposed member (pressure roller 208) configured to contact with the rotator member to form a nip (N) [0038],
wherein the heating member is switchable between a first heat generation state (see period tD1max(i-1) in FIG. 8) in which an amount of heat generated on a first (left)  side is larger than an amount of heat generated on a second (right) side in the intersection direction and a second heat generation state (see period tD7max(i-1) in FIG. 8) in which the amount of heat generated on the second side is larger than the amount of heat generated on the first side, and 
the image forming apparatus is configured to switch between the first heat generation state and the second heat generation state while executing a job of continuously forming an image on a plurality of recording media having a same length in the intersecting direction [0078,0082].  

    PNG
    media_image1.png
    430
    1096
    media_image1.png
    Greyscale
Regarding claim 8, the image forming apparatus according to claim 1, wherein the heating member further comprises a plurality of resistive heat generators (heating resistors 1102a-1 to 1102a-7), a plurality of conductors (first conductor 1101a, second conductors 1103-1 to 1103-7), and a plurality of electrodes (E11-E17, E18-1, E18-2) coupled to the plurality of resistive heat generators via the plurality of conductors [0046-0051], and coupling positions at which respective conductors of the plurality of conductors are coupled to the plurality of resistive heat generators are disposed on a same side of a center positions of the plurality of resistive heat generators in the direction intersecting the conveying direction of the plurality of recording5Atty. Dkt. No. 6164-001158-US U.S. Application No. 17/183,693media (see annotated FIG.3B)
Regarding claim 13, the image forming apparatus according to claim 1, wherein the image forming apparatus is configured to switch from the first heat generation state to the second heat generation state at a point of time (t1) when a predetermined number of recording media has reached the nip or a predetermined period of time (t1-t0) has passed since start of an image formation operation (Fig.8).
Regarding claim 2, the image forming apparatus according to claim 1, wherein the heating member comprises a first heat generating unit (e.g. comprised by heating blocks HB2-HB6 in FIG.8) and a second heat generating unit (e.g. comprised by heating blocks HB1 and HB7 in FIG.8), the first heat generating unit comprising at least one resistive heat generator (e.g. 1102a-4), the second heat generating unit comprising resistive heat generators (e.g. 1102a-1, 1102a-7) provided on both sides outside the first heat generating unit in2Atty. Dkt. No. 6164-001158-US U.S. Application No. 17/183,693the direction intersecting the conveyance direction (see FIG.3B), the heating member is configured to be brought into the first heat generation state by energizing the first heat generating unit, and into the second heat generation state by energizing the first heat generating unit and the second heat generating unit, and the image forming apparatus is configured to switch from energizing the first heat generating unit to energizing the first heat generating unit and the second heat generating unit while executing a job of continuously forming an image on a plurality of recording media having a length corresponding to a length of the first heat generating unit, in the direction intersecting the conveyance direction (FIG.8).
Regarding claim 3, the image forming apparatus according to claim 2, wherein the heating member further comprises (FIG.3B) a plurality of conductors (first conductor 1101 and second conductors 1103-1 to 1103-7), a first electrode (e.g. E14), a second electrode (E18-1), and a third electrode E11),
the first electrode being coupled to the first heat generating unit via a conductor (1103-4) of the plurality of conductors, 
the second electrode being coupled in common to the first heat generating unit and the second heat generating unit via a conductor (1101) of the plurality of conductors, 
the third electrode being coupled to the second heat generating unit via a conductor (1103-1) of the plurality of conductors.
Regarding claim 11, the image forming apparatus according to claim 2, wherein a plurality of resistive heat generators (1102a-1 to 1102a7, 1102b-1 to 1102b-7) are disposed along the direction intersecting the conveying direction of the plurality of recording media, and the heating member has an overlapping part in which the resistive heat generators overlap in the conveying direction of the plurality of recording media (see FIG.3B, heating resistors 1102a and 1102b overlap in the longitudinal direction).
Iwasaki teaches:
Regarding claim 16, an image forming apparatus (100) capable of forming an image on a plurality of recording media (P) having different lengths in a direction intersecting a conveying direction of the plurality of recording media [0036-0037], the image forming apparatus comprising: 
a heating device (fixing device 200) comprising a rotator member (film 202), a heating member (heater 1100) configured to heat the rotator member, and an opposed member (pressure roller 208) configured to contact with the rotator member to form a nip (N) [0038], wherein
the heating member comprises a first heat generating unit (e.g. comprised by heating blocks HB2-HB6 in FIG.8) and a second heat generating unit (e.g. comprised by heating blocks HB1 and HB7 in FIG.8), the first heat generating unit comprising at least one resistive heat generator (e.g. 1102a-4), the second heat generating unit comprising resistive heat generators (e.g. 1102a-1, 1102a-7) provided on both sides outside the first heat generating unit in2Atty. Dkt. No. 6164-001158-US U.S. Application No. 17/183,693the direction intersecting the conveyance direction (see FIG.3B), and
the image forming apparatus is configured to switch from energizing the first heat generating unit to energizing the first heat generating unit and the second heat generating unit while executing a job of continuously forming an image on a plurality of recording media having a length corresponding to a length of the first heat generating unit, in the direction intersecting the conveyance direction (FIG.8).
Regarding claim 17, the image forming apparatus according to claim 1, wherein the heating device is configured to fix toner on the plurality of recording media by heat [0033].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki, as applied to claim 2 above, and further in view of US 2016/0085189 to Arimoto et al. (cited on IDS).
	Regarding claims 9 or 10, Iwasaki teaches the image forming apparatus according to claim 2, but remains silent about a ratio of a size of the resistive heat generator to a size of the heating member in the conveying direction of the plurality of recording media.  Arimoto discloses an image forming apparatus comprising a heater (600) 5-20 mm in width measured in the up-down direction in FIG.4 [0037].  In a particular example, a width of the heat generating element (620) is 3.0 mm [0059] and a width of the heater substrate (610) is 8.0 mm [0056], for a ratio of 37.5%.
	It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the apparatus of Iwasaki such that
(claim 9)	a ratio of a size of the resistive heat generator to a size of the heating member in the conveying direction of the plurality of recording media is 25% or higher, or
(claim 10)	a ratio of a size of the resistive heat generator to a size of the heating member in the conveying direction of the plurality of recording media is 40% or higher
for at least the purpose of ensuring temperature uniformity between upstream and a downstream portions of the heating nip in conveying direction of the recording material.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki, as applied to claim 11 above, and further in view of US 2013/0108300 to Tsuchihashi et al.
Regarding claim 12, Iwasaki teaches the image forming apparatus according to claim 11, wherein the heating member has a non-overlapping part in which the resistive heat generators do not overlap in the conveying direction of the plurality of recording media and only one of the resistive heat generators is disposed in a partial region in the direction intersecting the conveyance direction (see annotated FIG.3B below). However, Iwasaki appears silent about a heating member temperature detector configured to detect a temperature of the heating member provided at a position overlapping the non-overlapping part.
Tsuchihashi discloses an image forming apparatus comprising temperature sensor (13, Fig.1) arranged at the edge side of a heating roll (10) where heat generation regions do not overlap, outside a maximum heat distribution length, outside a maximum paper feed width, and outside a maximum printing range [0063].  Such placement enabled detection of abnormal rise of temperature of a non-paper feed region as to prevent damage to components in the region [0068]. 
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure that apparatus of Iwasaki such that a heating member temperature detector configured to detect a temperature of the heating member is provided at a position overlapping the non-overlapping part in a thickness direction of the heating member for a similar purpose.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arlene Heredia/Primary Examiner, Art Unit 2852